UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SASHA BELL,
Plaintiff,
-against-

DET. TERRANCE WILLIAMS and CITY OF
NEW YORK,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 1/2/2020

 

18 Civ. 10615 (AT) (SDA)

ORDER

In light of the Honorable Stewart D. Aaron’s order dated December 30, 2019, ECF No. 36,
extending the fact discovery deadline, it is hereby ORDERED that the case management
conference scheduled for February 11, 2020 is ADJOURNED to April 15, 2020, at 11:00 a.m. By
April 8, 2020, the parties shall file their joint status letter. See ECF No. 24 § 16.

SO ORDERED.

Dated: January 2, 2020
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
